DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020, 5/20/21 are considered by the examiner.
Drawings
The Drawings submitted on 9/30/2020 have been considered and accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senda (US Publication 2009/0011320).
Regarding claim 1, the Senda reference discloses a fuel cell catalyst comprising at least catalytically active species and a carrier (carbon, fluorine atom-containing polymer, a cation exchange resin; [0058]-[0060]) supporting the catalytically active species ([0061]), wherein the catalytically active species are at least one selected from the group consisting of platinum, a platinum alloy, and a core-shell catalyst in which a core of a metal different from platinum is coated with a shell containing platinum, the carrier is a carbon material, and at least one of the catalytically active species and the carrier contain(s) fluorine atoms (fluorine atom-containing), and a ratio of the number of fluorine atoms contained in at least one of the catalytically active species and the carrier to the number of carbon atoms contained in the carrier satisfies a relationship shown in the following formula (1): 		
		 
    PNG
    media_image1.png
    18
    250
    media_image1.png
    Greyscale
 
where (F/C)s represents a ratio of the number of fluorine atoms to the number of carbon atoms on the surface of the fuel cell catalyst, and (F/C)w represents a ratio of the number of fluorine atoms to the number of carbon atoms in the whole fuel cell catalyst. Thus, the fluorine-atom polymer is contained on the inside of the catalyst support powder ([0015]) and the surface is the catalyst, there are no fluorine atoms on the surface ([0061]) which would satisfies the formula of 1.
Regarding claim 2, the Senda reference discloses (F/C)s is less than 0.4 since there is no fluorine atoms on the surface of the catalyst support powder.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Senda (US Publication 2009/0011320).
Regarding claim 4, the Senda reference discloses the claimed invention above and further incorporated herein. The Senda reference is silent in specifying wherein a work function of the fuel cell catalyst is 4 to 7.5 eV. However, it is the position of the Examiner that such properties are inherent, given the Senda and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I

 -5- {02586021.1}
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Senda (US Publication 2009/0011320) in view of Takahashi et al. (US Publication 2018/0261866).
Regarding claim 5 and 9, the Senda reference discloses membrane electrode assembly for fuel cell, comprising at least a solid polymer electrolyte membrane and an electrode catalyst layer arranged on both sides of the solid polymer electrolyte membrane ([0067]-[0068]), wherein the electrode catalyst layer comprises at least a fuel cell catalyst. The fuel cell catalyst comprises catalyst comprising at least catalytically active species and a carrier (carbon, fluorine atom-containing polymer; [0058]-[0060]) supporting the catalytically active species ([0061]), wherein the catalytically active species are at least one selected from the group consisting of platinum, a platinum alloy, and a core-shell catalyst in which a core of a metal different from platinum is coated with a shell containing platinum, the carrier is a carbon material, and at least one of the catalytically active species and the carrier contain(s) fluorine atoms (fluorine atom-containing), and a ratio of the number of fluorine atoms contained in at least one of the catalytically active species and the carrier to the number of carbon atoms contained in the carrier satisfies a relationship shown in the following formula (1): 		

    PNG
    media_image1.png
    18
    250
    media_image1.png
    Greyscale
 
where (F/C)s represents a ratio of the number of fluorine atoms to the number of carbon atoms on the surface of the fuel cell catalyst, and (F/C)w represents a ratio of the number of fluorine atoms to the number of carbon atoms in the whole fuel cell catalyst. Thus, the fluorine-atom polymer is contained on the inside of the catalyst support powder ([0015]) and the surface is the catalyst, there are no fluorine atoms on the surface ([0061]) which would satisfies the formula of 1.
	The Senda reference discloses the invention is for fuel cells in flooding environments but is silent in disclosing that the catalyst comprises  ionomer which coats the fuel cell catalyst, however, the Takahashi reference discloses an ionomer (31) surrounding the catalyst in the catalyst layer comprising a catalyst supported carrier would exhibit excellent power generation performance in selected high-humidity wet environments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an ionomer in the catalyst layer comprising a catalyst-supported carrier as disclosed by the Takahashi reference for the catalyst supported carrier disclosed by the Senda reference to prevent the wet or flooding environments that would hinder the fuel cell from power generation.
Regarding claim 6, the Senda reference discloses the ionomer is a fluorine-based resin ([0114]).  
Regarding claim 7, the Takahashi reference discloses ionomer is an aromatic hydrocarbon resin ([0116]).  
Regarding claim 8, the Takahashi reference discloses wherein the ionomer is an ionic liquid ([00136)].  

Regarding claim 11, the Senda reference discloses the carbon material is at least one selected from the group consisting of graphite, graphite oxide, carbon black, graphitized carbon black, diamond-like carbon, fullerene, single-walled carbon nanotube, multi- walled carbon nanotube, carbon nanohorn, carbon nanowall, carbon nanofiber, carbon nanobrush, single layer graphene, multilayer graphene and graphene oxide ([0059]).  
Regarding claim 12, the Senda reference in view of the Takahashi reference discloses the claimed invention above and further incorporated herein. The Senda in view of the Takahashi reference is silent in specifying wherein a work function of the fuel cell catalyst is 4 to 7.5 eV. However, it is the position of the Examiner that such properties are inherent, given that the Senda in view of the Takahashi reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2007-149513 to Hiroshi

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725